FILED
                           NOT FOR PUBLICATION                             SEP 02 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50343

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00961-GAF-1

  v.
                                                 MEMORANDUM*
ERIC LOPEZ-SALAS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                           Submitted August 25, 2014**
                              Pasadena, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and RAKOFF,
Senior District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Jed S. Rakoff, Senior District Judge for the United
States District Court for the Southern District of New York, sitting by designation.
      Eric Lopez-Salas appeals the sentence imposed by the district court, following

his guilty plea to making a false statement within the jurisdiction of the federal

government, in violation of 18 U.S.C. § 1001. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The district court did not clearly err in finding that the uncharged acts of fraud

constituted relevant conduct for the purpose of calculating the offense level, because

the charged conduct and uncharged acts of fraud were part of a common scheme

connected by a common purpose and featuring the same actors. See United States v.

Tulaner, 512 F.3d 576, 578-79 (9th Cir. 2008).

      AFFIRMED.